DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Evans on 08/19/2021.
The application has been amended as follows: 
Cancel claim 17.
Replace claims 1, 12 and 16 with the following:

1.	(Currently amended) A method of monitoring a work machine assembled from two or more individual elements, comprising:
	receiving information from connected elements of the assembled work machine at a monitoring device of the work machine, the information sent through the connected elements in series and comprising identifiers for the connected elements, and the connected elements modifying the information before the information is further transmitted;
	automatically determining the position of the connected elements within the assembled work machine based on the modified information;
using the monitoring device of the work machine to: identify one or more of the connected elements, determine a length of use of one or more of the connected elements, and determine a load history of an individual connected element based on a position of the individual connected element within the assembled work machine , wherein the work machine is a crane; and
transmitting the determined length of use of at least one of the connected elements together with identification information of the at least one of the connected elements to a storage device for preparing a log of use of the at least one of the connected elements.
12.	(Currently amended) A work machine comprising: 
one or more identifiable assembly elements, wherein the work machine is assembled from two or more individual elements;
connected elements of the work machine transmitting information in series through optical fibers to a monitoring device of the work machine, the information comprising identifiers for the connected elements, and the connected elements modifying the information before the information is further transmitted;
	the monitoring device of the work machine:
	identifying one or more of the connected elements,
	determining a length of use of one or more of the connected elements,
	determining a load history of an individual connected element based on a position of the individual connected element within the assembled work machine, wherein the work machine is a crane, and
	transmitting the determined length of use of at least one of the connected elements together with identification information to a storage device for preparing a log of use of the at least one connected elements, and 
	automatically determining the position of one or more of the connected elements within a tower or boom of the assembled work machine based on the modified information;
the storage device is within a central management unit that is connected or is connected communicationally to one or more monitoring devices of different work machines and/or that is attached to the connected elements.
16.	(Currently amended) A system having at least one central management unit and least one work machine, comprising:
a monitoring device and two or more assembly elements,
connected elements of the work machine transmitting information in series to a monitoring device of the work machine, the information comprising identifiers for the connected elements, and the connected elements modifying the information before the information is further transmitted, and
the monitoring device of the work machine: 
identifying the two or more of the connected elements, 
determining a length of use of one or more of the connected elements,
determining a load history of an individual connected element based on a position of the individual connected element within the assembled work machine, wherein the work machine is a crane, 
transmitting the determined length of use of the two or more connected elements together with identification information to a storage device for preparing a log of use of one of the connected elements,
determining the installed position of one of the connected elements within a tower or boom of the assembled work machine based on the modified information during machine deployment, and
transmitting the installed position to the storage device.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 06/17/2021, with respect to the amended claims 1, 12 and 16 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art references fail to teach or disclose a method, a work machine and a system, comprising:
using a monitoring device to identify one or more of connected elements of a work machine, determine a length of use of one or more of the connected elements, and determine a load history of an individual connected element based on a position of the individual connected element within the assembled work machine, wherein the work machine is a crane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAM WAN MA/Examiner, Art Unit 2688